DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 16, 18, 25, 27, 35, 37, 45, 47, 55, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 16, 18, 25, 27, 35, 37, 45, 47, 55, and 57 each recite a trademarked material. The scope of the claims is uncertain since a trademark cannot be used to properly identify any particular material or product, see MPEP 2173.05(u). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 9 – 12, 19 – 21, 28, 29, 31, 38, 39, 41, 48, 49, 51, 58, 59, 81, 82, 86, 87, 101, 102, 111, 112, 116, 117, 121, 122, 126, 127, 141 – 146, 151, 152, 155, and 156 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 6,662,626 to van der Maas (hereinafter referred to as van der Maas).
	In regard to claims 1, 2, 11, 12, 21, 31, and 41, van der Maas teaches an injector (20) with an end (20a) having an outlet (25) and inlet (26) in communication with an injector flow path (22), see figures 7-8 and column 5, lines 9-12, 53-62. As discussed in column 6, lines 29-30, the sampling tube (20) is preferably made of an inert material, such as metal. As the sampling tube (20) can be made from an inert metal, the inlet also is formed of a substantially inert metal material. An inert metal material is also considered to a non-catalytic metal material that is present in a major amount to deter catalysis by the inlet. 
	In regard to claims 81, 82, 86, 87, 101, 102, van de Mass shows an injector assembly in figure 5. The adapter (19) forms an injector housing having a fluid flow path. The sampling tube (20) forms an injector insert mated to the injector housing (19). As discussed above, the injector insert (20) includes an inlet and an outlet. The fluid flow path of the injector housing is fluidically coupled to the inlet of the injector insert. As discussed above, the inlet of the injector insert (20) can comprise a substantially inert metal material. An inert metal material is also considered to a non-catalytic metal material that is present in a major amount to deter catalysis by the inlet.
	In regard to claims 51, 106, and 107, it is noted that injector insert (20) in van de Maas can also include ceramics and plastics that are non-glass, non-stainless steel materials. 
	In regard to claims 111, 112, 116, 117, 121, 122, 126, and 127, as discussed above, van der Maas includes an injector insert (20) and an injector assembly having all of the required structure. Therefore, van de Maas can be considered to disclose the claimed kits. 
	In regard to claims 141 – 146, as discussed in the abstract, van der Maas uses the injector insert, as discussed above, in a method for facilitating chromatographic analysis of a sample. 
	In regard to claims 151, 152, 155, and 156, the method further includes providing an injector housing (19) coupled to the injector insert (20). 
	In regard to claims 9, 10, 19, 20, 28, 29, 38, 39, 48, 49, 58, 59, the insert (20) in van de Maas can be made from a substantially inert metal material, in which case the both the inlet (26) and outlet (25) comprise the same substantially inert metal material. Similarly, the inlet and outlet can be considered to include a non-catalytic material present in an effective amount to deter catalysis. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 13, 14, 22, 23, 32, 33, 42, 43, 52, 53, 61 – 64, 66 – 69, 71 – 74, 76 – 79, 83, 84, 88, 89, 91 – 94, 96 – 99, 103, 104, 108, 109, 131, 132, 136, 137, 147 – 150, 153, and 154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Maas in view of US Patent Application Publication No. 2004/0035774 to Horsman et al. (hereinafter referred to as Horsman).
	Van der Maas is discussed above in section 6. Van der Maas discloses all of the features in claims 3, 4, 13, 14, 22, 23, 32, 33, 42, 43, 52, 53, 61 – 64, 66 – 69, 71 – 74, 76 – 79, 83, 84, 88, 89, 91 – 94, 96 – 99, 103, 104, 108, 109, 131, 132, 136, 137, 147 – 150, 153, and 154 except for the metal material being an aluminum or aluminum oxide material, which is a metal oxide. Horsman discloses using aluminum and anodized aluminum, which is aluminum oxide, in a chromatography system, see paragraph [0087] and [0096]. Aluminum and aluminum oxide predictably can be considered the be inert and non-catalytic, depending on the fluids used. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify van der Maas to use aluminum or aluminum oxide as the inert metal material for the insert as suggested by Horsman as both are known materials for use in chromatography systems. 
	
Claims 5, 7, 15, 17, 24, 26, 34, 36, 44, 46, 54, 56, 61, 65, 66, 70, 71, 75, 76, 80, 85, 90, 91, 95, 96, 100, 105, and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,471,261 to Patterson (hereinafter referred to as Patterson) or US Patent No. 5,055,678 to Taylor et al. (hereinafter referred to as Taylor).
	Van der Maas is discussed above in section 6. Van der Maas discloses all of the features in claims 5, 7, 15, 17, 24, 26, 34, 36, 44, 46, 54, 56, 61, 65, 66, 70, 71, 75, 76, 80, 85, 90, 91, 95, 96, 100, 105, and 110 except for the metal material being nickel, chromium, or an oxide thereof. Patterson discloses metals, and oxides thereof, that can be used in chromatographic processes that are stable, as discussed in column 3 lines 20 – 37. Nickel is disclosed to be a metal that can be used. Similarly, Taylor discloses a surface for use in sample analysis. As discussed in 2 lines 53 – 55, chromium and chromium oxide are disclosed to form a stable and inactive surface. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify van der Maas to use nickel, chromium, or oxides thereof, as the inert metal material for the insert as suggested by Patterson or Taylor as both are known substantially inert materials for use in chromatography and/or sampling systems.

Claims 113 – 115, 118 – 120, 123 – 125, 128 – 130, 133 – 135, and 138 – 140 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Maas in view of Horsman, Patterson, and Taylor.
	Van der Maas is discussed above in section 6. The insert (20) in van der Maas is separable from the injector assembly. Having multiple sampling tubes (20), or inserts, predictably would allow for different samples to be taken without having to clean the insert or risk contamination. It would have been obvious at the time of the invention to modify van der Maas to include multiple sampling tubes in order to allow for different samples to be taken without having to clean the insert or risk contamination. As noted in Horsman, Patterson, and Taylor, different metal materials are known to be stable inert materials for use in chromatography systems. One of ordinary skill in the art would reasonably expect different metals to have different reactivity with different fluids. It would further have been obvious at the time of the invention to modify van der Maas to include at least one additional sampling tube of a different metal material as suggested by Horsman, Patterson, and Taylor as different metal materials are known in the art and having different materials available would predictably allow for a wider range of fluids to be sampled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,824,876. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘876 patent teach or suggest all of the features in claims 1 – 156 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773